DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 10, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of applying prior art, Examiner is interpreting claims 4 and 6 as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US20090319110, 24-12-2009), herein referred to as Tani, in view of Niwa et al. (US20160347302A1, 01-12-2016), herein referred to as Niwa, and further in view of Heinen (US20180080995A1, 22-03-2018).

Regarding Claim 1, Tani teaches A control apparatus for a hybrid vehicle, the
Tani also fails to teach a controller including  at least one processor, the at least one processor being configured to: acquire an external charging time at which charging of the battery by electrical power supplied from outside the vehicle becomes possible with the hybrid vehicle staying at a predetermined charging site, the external charging time being a time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle. 
However in a related field, Niwa teaches a controller including  at least one processor (Fig.1), the at least one processor being (47) configured to: acquire an external charging time at which charging of the battery by electrical power supplied from outside the vehicle becomes possible with the hybrid vehicle staying at a predetermined charging site [0013], the external charging time being a time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle [0014]. 
.


Claims 4, 19 and 20 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, and Heinen, and further in view of Johansson et al. (US Patent 9442548B1), herein referred to as Johansson.

	Regarding Claim 4, The combination of the references above teach a control apparatus for a hybrid vehicle, but fail to teach wherein the controller is further configured to determine the end of running of the hybrid vehicle of a day, wherein the controller acquires the external charging time using as the specific operation information the time of the end of running of the hybrid vehicle of a day determined. However, in a related field, Johansson computing device monitors the energy level of a rechargeable battery, from which the device draws operating power. Historic usage data is used to estimate the time remaining in a present operating period, such as a workday, as well as to estimate the battery level required to provide power during that period of time (Abstract). 
Therefore, in order to acquire the remaining charge time based on historical data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 

Regarding Claim 19, Johansson further teaches a control apparatus for a hybrid vehicle according to claim 2, wherein the controller is further configured to record the specific operation information, wherein the controller acquires the external charging time on the basis of a history of 
Lines 1-7).

Regarding Claim 20, the combination of the above references teach a control system for a hybrid vehicle according to claim 1. Johansson further teaches this device with the ability to communicate back and forth via server: (Col. 4, Lines 22-27, Fig. 1, Fig. 5, and Fig. 8) A server 112 may be configured to communicate with the computing device 102 using an access point (AP) 113, by way of 
charge time based on historical data and communicate that information with a server, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to employ a device charging system such as the one taught by Johansson. Motivation for doing informs user operating the device/vehicle for longer than a normal period of time, or when such operations are intensified due to additional tasks, or increase demand. This will assist in preventing insufficient power remaining in the rechargeable battery or batteries and minimizes fuel usage using the internal combustion engine to get through the present workday or travel without taking time to recharge. This will also assist in allowing the driver to make the best informed decision regarding where and when to stop to charge the battery. (Col 1, Lines 1-7).

Claims 9, 10, 14-15 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, and Heinen, and further in view of Benjamin et al. (US20130229154A1, ), herein referred to a Benjamin.
Regarding Claim 9, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the 
Regarding Claim 10, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been 
Regarding Claim 11, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 
Regarding Claim 14, Benjamin in the combination outlined above further teaches the method of Claim 9 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art 
Regarding Claim 15, Benjamin in the combination outlined above further teaches the method of Claim 10 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted.
Regarding Claim 16, Benjamin in the combination outlined above further teaches the method of Claim 11 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having .
Claims 12 and 17 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, Heinen, Johansson and further in view of Benjamin et al. (US20130229154A1, ), herein referred to a Benjamin.
Regarding Claim 12, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all 


Regarding Claim 17, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 12. The combination fail to teach wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces the predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower .

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the combination of the above references teach all the limitations of claim 1. The combination further teach the controller controls electrical generation, but fails to specifically teach it in such a way that the SOC value at the time of completion of the generation control is made larger when the remaining time is long than when it is short.
Claims 6 through 7 are also objected to and would be allowable for the same reasoning disclosed for Claim 5.
Claims 13 and 18 are objected to due to their dependency on Claim 5.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. Takano et al, CHARGE CONTROL DEVICE AND CHARGE TIME CALCULATION METHOD 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                                                                                                                                                                                         
/NATALIE HULS/               Primary Examiner, Art Unit 2863